97 F.3d 1452
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TECMEC, INC., doing business as T.M.I., Respondent.
No. 96-5457.
United States Court of Appeals, Sixth Circuit.
Sept. 23, 1996.

1
NLRB, No. 9-CA-27940.


2
NLRB [On Subsequent Appeal from 992 F.2d 1217].


3
ORDER ENFORCED.


4
Before:  GUY and BOGGS, Circuit Judges;  and BELL, District Judge.*

JUDGMENT

5
On April 5, 1993, this court granted the application of the National Labor Relations Board (the "Board") for enforcement of its decision and order finding the respondent committed unfair labor practices by discharging employees Jeff Apel and Dustan Apel for protected activities and directing the respondent to reinstate the two employees with backpay.  NLRB v. Tecmec, Inc., 992 F.2d 1217 (6th Cir.1993) (table).  Subsequently, General Counsel issued a compliance specification setting forth the amount of backpay due the two employees.  A hearing was scheduled before an administrative law judge ("ALJ"), but the respondent did not appear except to state in a letter that it was no longer in business.  On August 23, 1995, the ALJ issued a supplemental decision and order setting forth the amount of backpay due the two employees.  The respondent did not file exceptions to that decision and order and the Board, on October 3, 1995, adopted the ALJ's findings and conclusions and directed the payment of the specified backpay.


6
The Board now applies to this court for summary enforcement of its supplemental order of October 3, 1995.  The respondent has not filed a response or otherwise made an appearance.  Upon consideration, we conclude the respondent has waived any defenses it may have had to the Board's order and that summary enforcement is warranted.  See NLRB v. Tri-State Warehouse & Distributing, Inc., 677 F.2d 31 (6th Cir.1982) (order);  NLRB v. Innkeepers of Ohio, Inc., 596 F.2d 177 (6th Cir.1979) (order).


7
It therefore is ORDERED and ADJUDGED that the Board's supplemental order of October 3, 1995, in Board Case No. 9-CA-27940 is hereby enforced.  The respondent, Tecmec, Inc, d/b/a T.M.I., Columbus, Ohio, its officers, agents, successors, and assigns, shall make whole the employees named below by paying them the amounts set forth opposite their names, plus interest as prescribed in New Horizons for the Retarded, 283 N.L.R.B. 1173 (1987), accrued to the date of payment, minus tax withholdings required by federal and state laws:


8
Duston Apel           $23,925.00
Jeff Apel             $25,601.00



*
 The Honorable Robert Holmes Bell, United States District Judge for the Western District of Michigan, sitting by designation